Order entered November 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01201-CV

GENTIVA HEALTH SERVICES (USA), LLC, INTEGRACARE OF GRANBURY, LLC,
 INTEGRACARE HOME HEALTH SERVICES, INC., INTEGRACARE OF TEXAS,
           LLC AND GIRLING HEALTH CARE, INC., Appellants

                                               V.

   MICHELE BROCK F/K/A FINSTAD, AVIATOR HOME HEALTH, MICHELLE
   BRIDIER, MENDY JONES, SHIRLEY SMELLEY, LINDA HOLCOMB, SHELBY
   DAMRON, BRANDON KOWACICH AND JUAN MARCOS TREVINO, Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02287-2018

                                           ORDER
        Before the Court is appellants’ November 7, 2018 unopposed first motion for extension

of briefing schedule. We GRANT the motion to the extent we ORDER appellants to file either

their brief or a status report on the parties’ settlement negotiations no later than December 13,

2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE